Citation Nr: 1104117	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1972, 
serving in Vietnam from December 1970 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for entitlement to 
service connection for PTSD.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in May 2006; a transcript of that hearing is 
of record.

In an August 2006 decision, the Board denied entitlement to 
service connection for PTSD.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2010 Memorandum Decision, the Court 
vacated the August 2006 Board decision and remanded this matter 
to the Board for readjudication.

As noted on the title page, the Board has recharacterized the 
issue as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
warranted.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  
Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  
However, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(5), provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the stressor 
incident.

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances: when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)).  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

As set forth in the Federal Register, the revised provisions of 
38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply 
to any claim that "[w]as appealed to the Board before July 13, 
2010, but has not been decided by the Board as of that date."  
Id.  Because the Veteran's claim was pending before the Board on 
July 13, 2010, but had not yet been readjudicated at that 
juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for 
consideration in this case.

In this case, a remand is required for this matter in order to 
comply with the July 2010 Memorandum Decision.  In that decision, 
the Court found that the Board had breached its duty to assist 
regarding verification of the Veteran's alleged stressors by not 
attempting to verify the alleged incidents with the information 
provided.  It was highlighted by the Court that the Veteran's 
descriptions of his unit's activities while in Vietnam could 
reasonably be corroborated by unit records, reflecting the type 
of work the 7th Air Force performed (including air strikes).  

Service personnel records show that he was stationed in Vietnam 
with the United States Air Force (USAF) from December 1970 to 
December 1971.  His principal duty during service at Tan Son Nhut 
Air Base was listed as Intelligence Operations Specialist for the 
7th Air Force.  

In addition, an April 1993 private psychiatric evaluation report 
from S. M., M.D. showed that the Veteran detailed that he was 
injured in the head by a gunshot or piece of shrapnel and 
hospitalized in Saigon for six days.  The physician listed an 
impression of probable bipolar disorder, possible major 
depressive disorder, and substance abuse by history, noting that 
the Veteran had intermittently turned to drugs in an attempt to 
medicate himself for psychiatric problems since the time he 
served in Vietnam.  Post-service VA treatment notes dated in 2003 
reflected diagnoses of PTSD.  In VA treatment records dated in 
January 2005, February 2005, and June 2006, a VA psychologist 
indicated that the Veteran continued to suffer from severe, 
chronic depression, anxiety, anger, irritability, labile mood 
swings, periodic nightmares, flashbacks, disillusionment, and 
social withdrawal resulting from his traumatic experiences while 
serving in the USAF.  The psychologist listed an assessment of 
severe and chronic PTSD, opining that the Veteran's current 
condition was more than likely than not related to his in-service 
condition. 

In his May 2006 hearing testimony, and in various written 
accounts presented in support of his claim, the Veteran alleged 
two principal stressors in service that caused his current PTSD: 
being attacked by a mob of civilians when off-duty in Saigon and 
working as an Intelligence Operations Specialist for the 7th Air 
Force in Saigon.

The first alleged stressor involves a confrontation with a 
civilian mob in August or September 1971.  The Veteran has 
continually asserted that he was treated at the 3rd Army Field 
Hospital in Saigon for a head injury incurred when attacked by 
the civilians and hit in the head with a thrown brick.  In 
December 2004, the National Personnel Records Center (NPRC) 
advised that a search of the clinical records dated from August 
1971 to October 1971 from the 3rd Army Field Hospital in Saigon 
failed to reveal any evidence of him having been treated there.  
In February 2005, he noted that he had experienced the following 
symptoms: early separation, episodes of depression, panic 
attacks, or anxiety, cocaine and heroin addiction, obsessive 
behavior, tests for HIV or sexually transmitted diseases, and 
unexpected economic or social behavior changes (felony 
conviction). 

The Veteran's second alleged stressor involves his duties as an 
Intelligence Operations Specialist for the 7th Air Force in 
Saigon.  He reported that he had direct involvement in 
intelligence operations (threat assessment and targeting) which 
resulted in air strikes directed against military and non-
military targets in Vietnam, Laos, and Cambodia.  He has 
submitted copies of his Performance Reports dated from November 
1970 to November 1971 showing that he received top marks (9 out 
of 9 in all areas) and that his duties consisted of analyzing 
combat operational reports relating to enemy antiaircraft 
defenses, preparing and disseminating daily reaction reports, 
maintaining records of the order of battle based on photographic 
interpretation, and compiling briefing data for the Commander of 
the 7th Air Force and his staff.  He testified that although he 
did not participate in combat, he prepared the information for 
military commanders that resulted in air strikes that resulted in 
the deaths of many people and the destruction of property.  He 
stated that he felt guilt and remorse about his participation in 
these activities, to which he attributes his PTSD symptoms.

In an August 2003 statement, the Veteran's brother asserted that 
he noticed a marked change in his personality following his 
return from Vietnam in 1971.  It was noted that the Veteran 
expressed his disaffection with military service resulting from 
his Vietnam experiences and discussed one specific violent 
incident involving a head injury at the hands of hostile 
civilians somewhere in Saigon.  The Veteran has also submitted 
voluminous amounts of internet research concerning bombing 
missions in Laos and USAF combat activities.    

As instructed above, further efforts consistent with the VA's 
duty to assist obligation are found to be necessary in order to 
aid the Veteran in obtaining verification of the claimed in-
service stressors leading to the onset of his claimed PTSD.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).

In light of the cumulative record discussed above, the AMC/RO 
should also arrange for the Veteran to undergo an examination to 
determine whether he has PTSD based on any verified stressor(s).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran indicated that he was awarded 
entitlement to Social Security Administration (SSA) disability 
benefits.  The Court has held that where there is notice the 
Veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents when there exists a reasonable 
possibility that the records could help the Veteran substantiate 
the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372-3 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to the 
matter on appeal.

The claims file further reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Las Vegas, 
Nevada; however, as the claims file only includes outpatient and 
inpatient treatment records from those providers dated up to 
September 2003, any additional records from that facility should 
be obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Finally, the Veteran has specifically asked to have his case 
remanded, and has declined to provide a waiver of his right to 
have the RO review in the first instance the additional evidence 
he submitted in December 2010.  Thus, the Board must remand this 
case to the RO for initial consideration of the newly submitted 
evidence and the issuance of a supplemental statement of the case 
(SSOC) reflecting such consideration with respect to the issue on 
appeal.  38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to 
the Veteran's claimed PTSD from the Las Vegas 
VAMC for the period from September 2003 to 
the present.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's SSA 
disability determination with all associated 
medical records.

3.  The AMC/RO should contact NPRC or any 
other appropriate agency or facility, to 
include the 3rd Army Field Hospital, to 
obtain any additional service treatment or 
in-service clinical records associated with 
the Veteran's period of active duty in 
Vietnam from December 1970 to December 1971.  
Of particular interest are the complete 
hospitalization records, including, but not 
limited to: laboratory studies, progress 
notes, nursing notes, physician's notes, and 
consultation reports stemming from any 
hospitalization for treatment of the claimed 
head injury at the 3rd Army Field Hospital, 
in Saigon, Vietnam for the time period from 
August 1971 to October 1971.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be included in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

4.  The AMC/RO should contact the Veteran and 
request additional details regarding his 
claimed stressors.  Each of the incidents 
must be more fully described with the dates 
of any and all incidents to within a 60 day 
time frame if possible, the types and 
locations of the incidents, detailed 
descriptions of events, and any other 
identifying information.  The Veteran is to 
be advised that verification of the incidents 
he has described, and ultimately the grant of 
service connection, is predicated on his 
providing as detailed a response as possible.

5.  Regardless of the Veteran's response, the 
AMC/RO should undertake additional 
development regarding the claimed in-service 
stressors.  The RO must first thoroughly 
review the claims file and prepare a summary 
of the claimed stressors identified by the 
Veteran.  Thereafter, this REMAND, copies of 
the Veteran's DD Form 214, service personnel 
records, the compiled stressor summary, and 
any stressor statement as well as internet 
research documents submitted by the Veteran, 
should be sent by the AMC/RO to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)).  
JSRRC should be requested to make an attempt 
to verify events related to the Veteran's 
claimed stressors.  If unable to provide such 
information, they should be asked to identify 
the agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly.

If any source requires a specific time period 
in order to search unit records, the AMC/RO 
should designate the two month time periods 
from December 1970 to February 1971, June 
1971 to August 1971, and September 1971 to 
November 1971, and any other time period 
supplied by the Veteran in clarifying 
stressor data.  Once received, any documents 
must be reviewed in detail for purposes of 
stressor verification and associated with the 
Veteran's claims folder.

6.  Following receipt of additional data from 
the NPRC, JSRRC, and/or any additional 
source, as well as the completion of any 
additional development suggested by the any 
of the aforementioned organizations, the 
AMC/RO must prepare a report detailing the 
nature of any in-service stressful event(s), 
verified by the data on file.  The report 
and/or determination relating to each of the 
foregoing must then be added to the claims 
file.

All attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified, a notation to that 
effect should be included in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.

7.  Thereafter, the Veteran is to be afforded 
a VA medical examination to determine the 
nature and etiology of his claimed acquired 
psychiatric disorder, to include PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event discussed below.  

In rendering such determination, the examiner 
is instructed that the Veteran alleged that 
he was exposed to the following stressors 
during his period of active service: 1) being 
attacked by a mob of civilians when off-duty 
in Saigon and 2) direct involvement in 
intelligence operations (threat assessment 
and targeting) working as an Intelligence 
Operations Specialist for the 7th Air Force 
in Saigon which resulted in air strikes 
directed against military and non-military 
targets in Vietnam, Laos, and Cambodia.

If a diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the Veteran's 
verified stressor(s).  In reviewing the 
Veteran's claims file, the examiner should 
also identify and examine all records 
indicating any signs/indicators or change of 
behavior or performance subsequent to the 
claimed personal assault alleged by the 
Veteran to have occurred during active 
service, and offer an opinion as to the 
clinical significance, if any, of such 
evidence to changes.  The examiner should 
then express an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any in-service 
assault described by the Veteran occurred.  
The examiner should also opine as to whether 
it is at least as likely as not (50 percent 
probability or greater) that any other 
diagnosed psychiatric disorder found to be 
present had its onset in or is related to 
service.

In providing the requested findings and 
opinions, the examiner should acknowledge the 
Veteran's assertions of a causal link between 
his claimed PTSD and events during active 
service, VA treatment records dated in 2003 
showing diagnoses of PTSD, and the opinion 
and findings of the VA psychologist in the 
January 2005, February 2005, and June 2006 VA 
treatment records.  The rationale for all 
opinions expressed should be provided in a 
legible report.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated along with 
supporting rationale.

8.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

9.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the SSOC in April 2006.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate SSOC and be provided 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


